Cook, J.,
(dissenting).
I do not concur with my associates in this case. To my mind, the evidence quoted clearly shows that the agent of the railroad company at Sardis had ample notice that delay in the delivery of the outfit at Senatobia would probably cause the damages recovered. The very question asked him by the plaintiff advised him that plaintiff would not ship the goods by rail if there was any delay in delivery. It is true he asked about a strike, but it is also true that the agent told him “it was perfectly safe to ship them,” meaning, of course, that the outfit would reach Senatobia in the usual time necessary to carry the goods from Sardis to Senatobia.
I will assume, because the evidence forces the assumption, that the agent knew the shipper had special reasons for a prompt shipment of his photographic outfit. Using a little common knowledge, we must know that the station agent at Sardis knew a fair was going on at Senatobia — ■ a harvest time for itinerant photographers — because Senatobia is a nearby town; that he knew that the shipper would lose his time if the shipment was delayed; that the jury trying the case and the judge presiding at the trial knew the agent was advised of the necessity for prompt *446carriage of the goods. The evidence shows that the shipper had been informed there was a strike of the railroad’s employees, and he was considering the advisability of hauling the outfit by wagon from Sardis to Senatobia, but, before doing so, he talked with the railroad agent at Sardis about a possible delay and miscarriage of the shipment, and he was reassured on this point.
I do not understand that the law requires a shipper to make out an itemized account of his special damages-in case of delay, in advance of the shipment, and read same to the agent. We look to the facts to ascertain whether or not information was given to the forwarding agent, when or before the shipment was delivered, that would advise him of the probable consequences of a failure to carry and deliver the goods in the usual time. It seems to me that any reasonable man would have known that one of the probable results of a failure to deliver the goods at- the point of destination would be an enforced ildeness of the owner. Senatobia is just a “hop, skip, and a jump” from Sardis. Allowing for the usual delays of a freight train, the goods should have arrived in Senatobia within two hours, at most, after they left Sardis. The goods were not delivered until the ninth day after their shipment — a most inexcusable delay — and if exemplary damages for a wanton disregard of plaintiff’s rights had been demanded and given by the jury, there can be no doubt that the verdict would be upheld. In this state of the case, the jury rendered a verdict for lost time. My associates have decided that there was no evidence to warrant the verdict. Their conclusions are manifestly wrong, in my opinion.